PER CURIAM.
In accordance with the trial judge’s evident intent, the written. sentencing order shall be corrected to provide that the thirty year sentences as to Counts I and II are concurrent, rather than consecutive. In addition, the adjudication’s designation of two counts of attempted second degree murder with a firearm as life felonies shall provide instead that these offenses are first degree felonies. See Davis v. State, 486 So.2d 45 (Fla. 5th DCA 1986).
There is no other harmful error. See Hayward v. State, 590 So.2d 976 (Fla. 5th DCA 1991); § 924.33, Fla.Stat. (1989).
Affirmed as modified.